DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with McCarthy, Christine on 2/1/2022.
The application has been amended as follows: 
1.	(Currently Amended) A method for controlling a display by an augmented-reality head-up display apparatus for a transportation vehicle, the method comprising:
determining a pose of the transportation vehicle relative to a map to ascertain a position and orientation of the transportation vehicle, wherein the pose determination correlates one or more features that have been detected by a sensor system of the transportation vehicle with one or more features of the map, wherein the map includes previously measured road plane data, wherein 
extracting at least one reference point from the map by taking into consideration the determined pose of the transportation vehicle relative to the map, wherein the at least one reference point originates from a ground surface road plane in a visual range of a driver of the transportation vehicle;
transforming the at least one ground surface road plane reference point into transportation vehicle coordinates based on a transportation vehicle reference coordinate system or target coordinate system that is specific to the transportation vehicle, thereby removing inaccuracies relating to the sensor system of the transportation vehicle;
generating a virtual object for display by the augmented-reality head-up display apparatus based at least in part on analysis of the at least one ground surface road plane transformed reference point; and
outputting the virtual object for display by the augmented-reality head-up display apparatus, wherein depiction of the virtual object is positioned so as to be placed directly onto the road plane in the augmented-reality head-up display apparatus,
wherein the at least one ground surface road plane reference point is extracted using a previously calculated geometric abstraction of a topography that is stored in the map, and
wherein the geometric abstraction of the topography comprises one-dimensional or two-dimensional polynomials or a grid.

2.	(Previously Presented) The method of claim 1, wherein the at least one ground surface road plane reference point is extracted from a map region of the map in the direction of travel of the transportation vehicle.

3.	(Previously Presented) The method of claim 2, wherein the map region comprises a ground region and an extended region based on a velocity of the transportation vehicle.



5.	(Cancelled) 

6.	(Cancelled) 

7.	(Previously Presented) The method of claim 1, wherein the generating of the virtual object includes transforming graphical elements of the virtual object onto the ground surface and distorting the graphical elements of the virtual object so as to appear to be placed directly onto the road plane in the augmented-reality head-up display apparatus.

8.	(Cancelled) 

9.	(Currently Amended) A non-transitory computer-readable storage medium having instructions that, when executed by a computer, control the computer to perform a method for controlling a display by an augmented-reality head-up display apparatus for a transportation vehicle, the method comprising: 
determining a pose of the transportation vehicle relative to a map to ascertain a position and orientation of the transportation vehicle, wherein the pose determination correlates one or more features that have been detected by a sensor system of the transportation vehicle with one or more features of the map, wherein the map includes previously measured road plane data, wherein the map contains information concerning topography, wherein an exact position and orientation of the sensor system of the transportation vehicle is subject to manufacturing tolerances and differs between different transportation vehicles, wherein the sensor system is calibrated during production, or its position and orientation are estimated in the course of operation whereby resulting parameters are stored in the transportation vehicle;
extracting at least one reference point from the map by taking into consideration the determined pose of the transportation vehicle relative to the map, wherein the at least one reference point originates from a ground surface road plane in a visual range of a driver of the transportation vehicle;

generating a virtual object for display by the augmented-reality head-up display apparatus based at least in part on analysis of the at least one ground surface road plane transformed reference point; and
outputting the virtual object for display by the augmented-reality head-up display apparatus, wherein depiction of the virtual object is positioned so as to be placed directly onto the road plane in the augmented-reality head-up display apparatus,
wherein the at least one ground surface road plane reference point is extracted using a previously calculated geometric abstraction of a topography that is stored in the map, and
wherein the geometric abstraction of the topography comprises one-dimensional or two-dimensional polynomials or a grid.

10.	(Currently Amended) An apparatus for controlling a display by an augmented-reality head-up display apparatus for a transportation vehicle, the apparatus comprising:
a pose determination unit configured to determine a pose of the transportation vehicle relative to a map to ascertain a position and orientation of the transportation vehicle, wherein the pose determination correlates one or more features that have been detected by a sensor system of the transportation vehicle with one or more features of the map, wherein the map includes previously measured road plane data, wherein the map contains information concerning topography, wherein an exact position and orientation of the sensor system of the transportation vehicle is subject to manufacturing tolerances and differs between different transportation vehicles, wherein the sensor system is calibrated during production, or its position and orientation are estimated in the course of operation whereby resulting parameters are stored in the transportation vehicle;
an extraction unit configured to extract at least one reference point from the map by taking into consideration the determined pose of the transportation vehicle relative to the map, wherein the at least one reference point originates from a ground surface road plane in a visual range of a driver of the transportation vehicle;

a graphics unit to generate a virtual object for display by the augmented-reality head-up display apparatus based at least in part on analysis of the at least one transformed ground surface road plane reference point; and
an output to output the virtual object for display by the augmented-reality head-up display apparatus, wherein depiction of the virtual object is positioned so as to be placed directly onto the road plane in the augmented-reality head-up display apparatus,
wherein the at least one ground surface road plane reference point is extracted using a previously calculated geometric abstraction of a topography that is stored in the map, and
wherein the geometric abstraction of the topography comprises one-dimensional or two-dimensional polynomials or a grid.

11.	(Previously Presented) A transportation vehicle having an augmented-reality head-up display apparatus, wherein the transportation vehicle comprises the apparatus of claim 10 for controlling a display by the augmented-reality head-up display apparatus.

12.	(Previously Presented) The apparatus of claim 10, wherein the at least one ground surface road plane reference point is extracted from a map region in the direction of travel of the vehicle.

13.	(Previously Presented) The apparatus of claim 12, wherein the map region comprises a ground region and an extended region based on a velocity of the transportation vehicle.

14.	(Cancelled) 

15.	(Cancelled) 

16.	(Cancelled) 

17.	(Previously Presented) The apparatus of claim 10, wherein the generation of the virtual object includes transforming graphical elements of the virtual object onto the ground surface and distorting the graphical elements of the virtual object.

18.	(Cancelled) 

Allowable Subject Matter
Claims 1-3, 7, 9-13, 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, as amended, it recites, inter alia, wherein the map contains information concerning topography, wherein an exact position and orientation of the sensor system of the transportation vehicle is subject to manufacturing tolerances and differs between different transportation vehicles, wherein the sensor system is calibrated during production, or its position and orientation are estimated in the course of operation whereby resulting parameters are stored in the transportation vehicle; transforming the at least one ground surface road plane reference point into transportation vehicle coordinates based on a transportation vehicle reference coordinate system or target coordinate system that is specific to the transportation vehicle, thereby removing inaccuracies relating to the sensor system of the transportation vehicle; wherein the at least one ground surface road plane reference point is extracted using a previously calculated geometric abstraction of a topography that is stored in the map, and wherein the geometric abstraction of the topography comprises one-dimensional or two-dimensional polynomials or a grid.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        2/17/2022